IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1734-10


ALAN JOEL GEICK, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

AUSTIN COUNTY



 Per Curiam.

O R D E R



	The Court grants discretionary review on its own motion and would request briefing
from the parties on the following question:
	Did the Court of Appeals err in requiring the State to prove theft by deception,
where deception was alleged in the indictment?	The Clerk of this Court will send copies of this order to the Court of Appeals for the
Fourteenth District, the State Prosecuting Attorney, the District Attorney for Austin County,
and Appellant. 

ENTERED:  March 30, 2011

DO NOT PUBLISH